 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    GILL VIKRAM,                                       No. 1:18-cv-01733-SKO (HC)
11                       Petitioner,
12           v.                                          ORDER DENYING PETITIONER’S MOTION
                                                         FOR APPOINTMENT OF COUNSEL
13    DAVID W. JENNINGS, et al.,
14                       Respondents.
                                                         (Doc. 18)
15

16
            Petitioner, Gill Vikram, proceeding pro se with a petition for writ of habeas corpus pursuant
17
     to 28 U.S.C. § 2241, moves for appointment of counsel. Petitioner contends that he requires
18
     assistance due to the complex issues in his case.
19
            In federal habeas proceedings, no absolute right to appointment of counsel currently exists.
20
     See, e.g., Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773,
21
     774 (8th Cir. 1984). Nonetheless, a court may appoint counsel at any stage of the case "if the
22
     interests of justice so require." 18 U.S.C. § 3006A(a)(2)(B); Rule 8(c), Rules Governing Section
23
     2254 Cases. Petitioner has capably represented himself to this point, including his filing of a
24
     petition setting forth the same issues he now deems complex. The interests of justice do not require
25
     appointment of counsel at this advance stage of the proceedings.
26
            Petitioner's motion for appointment of counsel is hereby DENIED.
27

28
                                                         1
 1   IT IS SO ORDERED.
 2
     Dated:   January 3, 2019         /s/   Sheila K. Oberto     .
 3                              UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                2
